No. 04-02-00474-CR
Juan Jose RAMIREZ, Jr.,
Appellant
v.
The STATE of Texas,
Appellee
From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2001CR4344W
Honorable Sam Katz, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Catherine Stone, Justice
Delivered and Filed:	October 16, 2002
DISMISSED FOR LACK OF JURISDICTION
	Juan Jose Ramirez, Jr. seeks to appeal his felony conviction based on a plea of guilty.  The
punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to
by Ramirez.  To invoke the court's jurisdiction over this appeal, rule 25.2(b)(3) requires that the
notice of appeal specify that the appeal is from a jurisdictional defect, specify that the substance of
the appeal was raised by written motion and ruled on before trial, or state that the trial court granted
permission to appeal.  Tex. R. App. P. 25.2(b)(3).  Ramirez's amended notice of appeal stated that
the trial court granted permission to appeal.  Because our record did not contain any evidence to
support this statement, we issued a show cause order directing Ramirez to provide written proof that
permission was granted.  Ramirez's attorney responded to our order stating that the trial court had
verbally granted permission to appeal.  We issued a second order, noting that our record must
affirmatively substantiate the jurisdictional allegations contained in Ramirez's amended notice of
appeal in order for this court to have jurisdiction to consider the appeal.  Sherman v. State, 12
S.W.3d 489, 492 (Tex. App.--Dallas 1999, no pet.).  We ordered Ramirez's attorney to provide a
record citation to support the statement or to obtain a written order from the trial court documenting
that permission was granted.  Ramirez's attorney has not responded to our order.  Because our
record does not contain evidence to substantiate the statement made in Ramirez's amended notice
of appeal, this appeal is dismissed for lack of jurisdiction.  See id.
							PER CURIAM
DO NOT PUBLISH